Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I: figures 1 – 4, which includes an imaging substrate 102, a connector 103, a flexible wiring board 104, electronic components 105, wire bonding pads 106, a frame portion 107, and a cover glass 108
Species II: figure 5, includes a capacitor 515 is mounted in the vicinity of the connector 103
Species III: figure 6, wherein a draw-out wiring portion 630a drawn out from the connector 103 is connected to a regulator 610
Species IV: figure 7, wherein reference signal lines 350a and 350b are connected to a reference signal generator 710
Species V: figures 8 – 9, wherein the power supply wiring is provided in a state divided into a plurality of power supply wirings to thereby reduce current variation in the power supply wirings (particularly, in the draw-out wiring portion)
Species VI: figures 10, wherein power supply wiring routed from the electronic component 105 is provided in a state divided into a plurality of power supply wirings to thereby reduce current variation in each power supply wiring
Species VII: figures 11 – 12, image capturing device 600 includes a light receiving layer 601, a signal processing layer 602, and a connector 605, wherein power supply wiring is provided in a state divided into a plurality of power supply wirings to thereby reduce the current variation in each of the power supply wirings
Species VIII: figures 16 – 17, wherein the image noise-generating area 909 is reduced by arranging the power supply wiring by using the connector 103 in which the arrangement of contacts (pins) of the connector 903 is changed for adjustment.
Species IX: figure 18, wherein the connector 103 is mounted on the imaging substrate 102 such that the connector 103 extends straddling between the pixel projected area 109 and the outside area 110
Species X: figure 19, including on the imaging substrate 102, there are mounted a first connector 103a and a second connector 103b
Species XI: figure 20, wherein there are no restrictions to the location where the connector 103 is mounted, and hence the connector 103 is mounted in the outside area 110 on the imaging substrate 102 and the power supply wiring lines are arranged only in the outside area 110

The species are independent or distinct because claims to the different species recite mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The groupings of patentably indistinct species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749.  The examiner can normally be reached on M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698